Citation Nr: 0635698	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-19 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for migratory poly-
arthritis, including as a manifestation of an undiagnosed 
illness.

2.  Service connection for hemorrhagic cystitis, including as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to June 
1978 and from September 1990 to August 1991.  The second 
period of active duty included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran had other periods of service while serving with a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims of service 
connection for joint pain and hemorrhagic cystitis.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

These matters were before the Board in June 2003, and were 
then remanded for further development.

The Board notes that a review of the record on appeal shows 
the veteran, following his August 1999 RO hearing, requested 
hearings before a travel Member of the Board and at the 
Central Office.  However, in November 2002, in reply to a 
Board inquiry, the veteran withdrew these hearing requests.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran has exhibited joint pain for a period of over 
6 months.

3.  The veteran's joint pain has not been attributed to any 
clinical diagnosis.

4.  The veteran does not currently suffer a hemorrhagic 
cystitis disability.


CONCLUSION OF LAW

Migratory poly-arthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

Hemorrhagic cystitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in October 1998 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a June 2004 letter 
from the AOJ to the veteran, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for hemorrhagic 
cystitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his hemorrhagic cystitis claim.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA medical treatment records, VA genitourinary 
examinations, the veteran's testimony at his RO hearing, and 
written statements by the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Service Connection

The veteran argues that he is entitled to service connection 
for migratory poly-arthritis, including as a manifestation of 
an undiagnosed illness, and hemorrhagic cystitis, including 
as a manifestation of an undiagnosed illness.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

As noted above, the record reflects that the veteran had 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Migratory poly-arthritis

The record reflects that the veteran has suffered joint pains 
for a period of well-over six months, diagnosed at various 
points in the record as joint pains or migratory poly-
arthritis.  The veteran has been afforded a number of VA 
joint examinations to determine the nature and etiology of 
his joint pains.

On September 1999 examination, the veteran was found to have 
range of motion in both planes and in all extremities within 
normal limits, with no swelling or any contractural 
deformities, muscle wasting or any localized area of 
tenderness.  The veteran's diagnosis was migratory 
polyarthritis, etiology undetermined.

On VA joint examination in May 2005, neck, shoulders, elbows, 
and wrists were without complaint.  Hands were a bit lame, 
but the veteran had good and equal strength when gripping the 
examiner's hands; full motion of fingers, thumbs, and wrists; 
some lameness in the hip; when he bent to touch toes, lumbar 
spine motion was normal to flex, extend, twist and tip; he 
squatted without problems, had no tender spots in the muscles 
or trigger points determinable; hands flexed fully, and he 
had full motion of the thumbs to the fingers; all fingers 
touched the transverse crease.  September 2005 addendum to 
that examination noted that the veteran had multiple fleeting 
joint pains, but that no specific diagnosis had been made.  
He had been treated for hemochromatosis, which could have 
made him lame at times.  The examiner stated that it was not 
at all likely that the veteran's lameness was due to a 
service-connected condition, but that the examiner could not 
explain why the veteran had the lameness that he had.

On November 2005 VA joints examination, the veteran was found 
to have normal range of motion in the neck, shoulders, and 
left wrist, and also had a month loss of tissue swelling in 
the second and third metacarpophalangeal joints bilaterally 
with a mild decrease in range of motion in the right wrist; 
there was mild palpation in the proximal interphalangeal 
joints, but no significant swelling.  There was pain in the 
right hip with range of motion, equivocal soft tissue 
swelling in the left knee, and normal range of motion in the 
ankle without evidence of synovitis.  The veteran was 
assessed as having a history of intermittent polyarthritis, 
etiology unclear.  Differential diagnosis was noted to 
include seronegative rheumatoid arthritis versus arthropathy 
related to hemachromatosis, especially given the location of 
his symptoms.

The record reflects that the veteran has never tested 
positive for arthritis, but that he has tested positive for 
hemochromatosis.  However, while there are some opinions in 
the record suggesting that the veteran's joint problems might 
be related to such hemochromatosis, there is no medical 
opinion of record stating that the veteran's joint problems 
are more likely than not due to such hemochromatosis.  
Rather, the opinions of record report that the etiology of 
the veteran's joint problems is unclear or that the examiner 
is unable to explain the nature or etiology of the veteran's 
apparent joint problems.

Given the many medical examinations of the veteran's joints 
that are of record, the objective assessments of joint pains 
and migratory poly-arthritis, the consistent inability of 
examiners and treating physicians to explain the etiology of 
the veteran's joint problems or to diagnose such joint 
problems as a known illness, and resolving doubt in favor of 
the veteran, the Board finds that the veteran's migratory 
poly-arthritis is due to an undiagnosed illness.  
Accordingly, service connection is warranted for migratory 
poly-arthritis in this case.

Hemorrhagic cystitis

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).

The record shows that the veteran suffered hemorrhagic 
cystitis in service.  However, there is no evidence in the 
record of a current hemorrhagic cystitis disability.  The 
impression found on May 2005 VA genitourinary examination 
was: "Normal genitourinary examination with a history of a 
one-time hemorrhagic cystitis apparently secondary to urinary 
tract infection.  Symptoms were acute on awakening in the 
morning, responded well to medications, and no following 
problem since his bout while in Desert Storm."

As the veteran does not currently suffer a hemorrhagic 
cystitis disability, service connection is not warranted for 
hemorrhagic cystitis.

Although the veteran may believe that he currently suffers a 
hemorrhagic cystitis disability due to his service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to service connection for migratory poly-
arthritis is granted.

2.  Service connection for hemorrhagic cystitis, including as 
a manifestation of an undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


